COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 THE STATE OF TEXAS,                          '
                                                              No. 08-13-00164-CR
                            State,            '
                                                                Appeal from the
 v.                                           '
                                                               171st District Court
 VICENTE MUNOZ,                               '
                                                            of El Paso County, Texas
                                              '
                           Appellee.
                                               '              (TC# 20120D03021)




                                          ORDER

       The Court GRANTS the State=s third motion for extension of time to file the brief

until November 19, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State=s brief and forward the same to this Court on or before November 19, 2013.

       IT IS SO ORDERED this 23rd day of October, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.